Case 3:19-cv-11143-RHC-APP ECF No. 15 filed 08/31/20                       PageID.822       Page 1 of 2



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ABDULHAMID MOHAMED AUN,

                Plaintiff,

v.                                                       CASE NO: 19-CV-11143

COMMISSIONER OF SOCIAL
SECURITY,

                Defendant.
                                           /

 ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION

        This matter is before the court on cross motions for summary judgment. The

case was referred to United States Magistrate Anthony P. Patti pursuant to 28 U.S.C.

§636(b)(1)(B) and Local Rule 72.1. The magistrate judge issued his report on August 3,

2020 recommending that this court deny plaintiff’s motion for summary judgment, and

grant defendant’s motion for summary judgment. No objections have been filed

pursuant to 28 U.S.C. §636(b)(1)(C), thus further appeal rights are waived.1

        Accordingly, the court ADOPTS the recommended findings and conclusions of

the Magistrate Judge.




                                                ORDER


        1
                The failure to object to the magistrate judge's report releases the court from its duty to
independently review the motion. Thomas v. Arn, 474 U.S. 140, 149 (1985).
Case 3:19-cv-11143-RHC-APP ECF No. 15 filed 08/31/20          PageID.823     Page 2 of 2



      IT IS ORDERED that, for the reasons set forth in the Magistrate Judge's Report

and Recommendation, the Plaintiff’s [11] Motion for Summary Judgment is DENIED

and Defendant’s [ 12] Motion for Summary judgment is GRANTED.



      IT IS SO ORDERED.




                                         S/Robert H. Cleland
                                        ROBERT H. CLELAND
                                        UNITED STATES DISTRICT JUDGE


Dated: August 31, 2020


I hereby certify that a copy of the foregoing document was mailed to counsel of record
and/or pro se parties on this date, September 1, 2020, by electronic and/or ordinary
mail.


                                         S/Lisa Wagner
                                        Case Manager and Deputy Clerk
                                        (810) 292-6522




                                           2
